European Year of Creativity and Innovation (2009) (debate)
The next item is the report by Katerina Batzeli on behalf of the Committee on Culture and Education on the proposal for a decision of the European Parliament and of the Council concerning the European Year of Creativity and Innovation (2009) - C6-0151/2008 -.
Mr President, Commissioner, the proclamation of next year as the European Year of Creativity and Innovation is fully in accord with the aims and priorities of the EU to develop the European knowledge society as a key response of the Europe of 27 to the economic and social challenges of globalisation. This globalisation blatantly seeks to place at the centre of developments nothing other than the economy, which is in fact all too often the illicit distribution of profits.
Globalisation, if it is to develop into an equitable development policy able to deliver its economic and social benefits to all regions, must be human-centred. It must provide equal access opportunities for all citizens, in every part of the world.
We have made the right choice in opting for the combination of innovation and creativity as the key dimension of the European Year 2009. Thus, the 'knowledge triangle' - education, research and innovation, with creativity - makes the citizen the central pillar of the EU development model.
In addition, the choice of 2009 as the Year of Creativity and Innovation is in terms of policy clearly an extension of the European Year of Intercultural Dialogue. Let me add that with your participation, Mr Figeľ, it is proving to be a great success.
The mobility of knowledge and creativity forms an integral part of open intercultural dialogue. The aim of this dialogue is to encompass cultural diversity, partnership in business, professional cooperation, social convergence and closer educational alignment among EU citizens.
It is therefore essential that there should be a clear commitment and mobilisation of all social partners, SMEs, educational and professional bodies, as well as Community, national and regional authorities.
The main driving force for all the actions in 2009 will be the educational programmes at national and European level, the Community programmes for lifelong learning, the actions linked to training and education under both the Social Fund and the other Structural Funds, and also the national educational programmes to be included in this Year.
The fields of culture, communications, the job market, young people, women, immigrants, local and regional entities, cultural industries and SMEs are included.
It has been decided that this cooperation should be based on multi-annual and one-year programmes with specified funding for projects, although Parliament would like this Year to have its own budget, as is the case with the Year of Intercultural Dialogue. Parliament has made amendments that, if anything, will ensure that this Year is funded not primarily through the Community programmes for lifelong learning, but through each programme and sector-based action. Under this proposal, innovation and creativity will not place a burden on the educational programmes, but will be central to all Community policies.
Let me end by thanking the Commissioner, the Commission departments, and the Slovenian and French Presidencies for the open dialogue and cooperation we have had.
Member of the Commission. - Mr President, I want to express my gratitude to Mrs Batzeli, to the Committee on Culture and Education and to all Members for their support and amendments - and improvements - to the original text, aimed at strengthening it and stressing several aspects of a potential European Year of Creativity and Innovation.
The Commission can wholeheartedly support the text as it stands. This initiative is a response to calls from this Parliament and from the Member States to strengthen the links between education and culture. By focusing on creativity and human talents, the Commission wants to emphasise that, while we can draw inspiration from the past by learning from our rich European and world heritage, engaging with culture should, above all, be an experience which helps to unfold people's innate potential and engage their active participation. Creativity and capacity for innovation are linked competences which need to be fostered as widely as possible through lifelong learning.
There is creativity and innovative potential in all of us, and everybody has different talents, be they professional artists or amateurs, teachers or entrepreneurs, from a rich background or a poor one.
Fostering that potential can help solve societal challenges and also to shape Europe's future in the globalised world, as Mrs Batzeli just said. This European Year will provide an opportunity to highlight the fact that Parliament, together with the Council and Member States, has already drawn up a charter for a balanced approach to education in the form of the recommendation on key competences for lifelong learning. We adopted this in December 2006, and it will be our guideline throughout the year. One of its striking features is the definition of competence as 'knowledge, skills and attitudes', and we plan to use the Year to highlight particularly the question of attitudes, which is arguably the idea which Europe most needs to work on.
When this proposed European Year was initially discussed with the Committee on Culture on a very informal basis, Mrs Pack emphasised that this was a European success story and a good one to put before voters in an election year - 2009. With this in mind, I would urge Parliament and all of us to become real ambassadors for creativity and innovation - not only in 2009, but also beyond that.
on behalf of PPE-DE. - (RO) As you know, the Commission's proposal that 2009 should be the European Year of creativity and innovation is part of the initiative to emphasise the importance of various topics by associating them with individual years. Europe needs to stress creativity and innovativeness in order to cope with a mobile Europe, and choosing this topic for the European Year is a good opportunity for conveying information to the public with regard to the best practices in the field, and for stimulating political debate.
The overall goal of the 2009 European Year is to promote creativity as a driving force for innovation and a key factor in the development of personal, vocational, entrepreneurial and social skills throughout life. Creativity and innovativeness are two values which become more and more precious as we use them. The more we use them, the more effective they become. However, top performance requires special attention under favourable circumstances.
In 2009 it will be very important for each Member State to promote, in accordance with the principle of subsidiarity and proportionality, those activities which involve young people, men as well as women, as we know that women are under-represented in science and research. These activities should also involve disabled persons with a high potential for creativity.
The European People's Party supports European innovation and treats the setting up of a European Institute for Innovation and Technology as a priority. However, we believe that reliance on people's innate creativity and innovativeness is not enough; we should organise activities and create events. In this context, we support the adoption of the draft report on the European Year of Creativity and Innovation which has been negotiated with the European Commission and the Council. Moreover, it is essential that we should launch a set of follow-up measures meant to keep up these efforts once the year is over, and, as the Commissioner said, in our capacity as Members of the European Parliament, we should indeed act as ambassadors of creativity.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, we are still in the European Year of Intercultural Dialogue, and we are thinking about the Year of Creativity and Innovation, which is a good thing, because the two subjects complement each other. That is very important, because it takes a lot of creativity and innovation to establish intercultural dialogue, to practise it and make it part of our lives. We should now get into practice so that we can then move seamlessly into the next year and the new requirements, for creativity must be regarded as a driver for innovation and as a key factor for the development of personal, occupational, entrepreneurial and social competences.
Particular importance attaches in this context to lifelong learning. Europe must become more creative and innovative in order to rise to the challenges of global competition and to adapt and respond to rapid technological changes and developments. There is still a great deal to be done in this respect. If we consider the research and development programme and the budget that every country is supposed to provide, namely 3% of GDP, we cannot fail to recognise that we are still far short of the target. When we look at other countries, such as the United States and China, which invest far more in research and development, we can see where there are gaps to be filled here in Europe.
It also takes a very great deal of creativity and innovation to assemble funding packages. This programme could certainly have done with one. Sadly, it had to get by without financial resources. The Member States - and organisations and institutions too - must now work out for themselves where they set priorities and how they fund them, to which end, of course, they will have to avail themselves of appropriate EU support programmes. For additional innovations and additional activities, however, we could have done with extra funding. That was surely essential.
It is also very important to establish a close link between artistic creation and schools and universities. Art and culture also need support and encouragement if they are to engender creativity. The ideas are very often there, but the money to implement them is lacking. It is very important that we do not neglect evaluation in connection with the Year of Intercultural Dialogue, the Year of Mobility and all these things which are actually intertwined, so that we know, at the end of the day, what advantages are accruing to the population and how we can make it clear and comprehensible to our fellow citizens that all of these priorities ultimately benefit them personally and foster the development of the European Union.
on behalf of the ALDE Group. - (FI) Mr President, it is a special pleasure for me to speak today, because Parliament's best vice-president, Marek Siwiec, is leading the session and the distinguished Commissioner Ján Figel' is here, and because the subject is most interesting: creativity and innovation; although one could always ask, when discussing such matters, what creativity and innovation actually are.
It often seems as if they are just words which do not appear to have a lot of content. If I had to answer the question of what creativity is, I know at least one answer, which the Finnish composer Sibelius is said to have given: he thought creativity was pain.
Of course we have no fear of pain in Europe if it begets added value, something which takes us forward as a group of nations and in the context of Europe as a whole. As I see it, it is the main purpose behind this European Year: to bring some added value to the European reality.
How do we promote creativity and innovation? As the President knows, your country, Poland, is to get the European Institute of Innovation and Technology. That is surely one factor in this area which is going to encourage the Member States of the European Union to create new added value and innovations using various incentives.
We know, however, that it is not government decisions that bring about innovation or creativity. Whatever we decide here, they do not come about as a result of decisions. Instead, we need resources and the right prerequisites at universities, schools and in different sectors of our society, so that people can focus on creating something new and exchange best practices, and so that they can break free of the stereotyped thinking that prevents them from approaching things in a new way.
This, I think, is a great challenge, because we all know that the education institutions in our own countries have in many cases developed as a result of traditions going back a long time. Certain traditions have been taught, a certain truth, but to some extent there is a need to question issues and examine them from a pluralistic angle. We need to realise that by being critical and by disagreeing, by challenging the paradigms and certain 'truths', we can succeed in creating new added value.
I know that the Commissioner will certainly urge all the Member States to put forward national innovation strategies on how they will help students to think of new ideas or provide scope for new ways of thinking all the way from the early school years to university based on a programme of lifelong learning.
This is an important issue, and I think that the main contribution that this European Year will make will be that creativity, innovation and new ways of thinking will become the core of the debate. Perhaps it will lead to innovation and new added value, and perhaps they will result in productisation, because the economy in the European Union is an important business. Thank you, Mr President.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, Paul Gauguin said 'I shut my eyes in order to see'. We want to see better, to understand better and to act better. We need to awaken the skills and talents that are dormant within ourselves. It is essential to use all the powers of creativity that European society possesses in order to face the challenges that the world is bringing forward. We constitute less than 8% of the population on our planet. Other people are neither passive, nor any less gifted. For this reason, acting on behalf of the Union for Europe of the Nations Group, I would like to support the establishment of the European Year of Creativity and Innovation.
I would not, however, like this to be an activity just for the sake of the activity. We must do everything to avoid wasting the opportunities and abilities that we have to create new and positive values in all areas: in technology, entrepreneurship, in finances as well as in social and other areas. We cannot afford to waste the skills, abilities and hard work of thousands of talented Europeans, young and old, including those who are disabled. We must do everything to simplify procedures to introduce innovative solutions. Let us make use of objective 7. of the framework programme for this purpose!
on behalf of the Verts/ALE Group. - (ES) I should like to begin by congratulating both the Commission on its proposal and the rapporteur, Mrs Batzeli, on a report which had almost unanimous support with the customary exception of one member of our Committee for the entire report.
On one hand I should note that my region, the Basque Country, is holding a Year of Innovation this year. It is being carried out on the basis of concepts approved in 2007 and I believe it should be possible to draw on at least some of them to a fair degree.
Specifically, one concept could be to promote critical, free thought in society. The year should at least include this concept. Thought which drives the scientific spirit forward and develops the ability to reason in order to facilitate change in the organisations and institutions in our territory and their contribution to the construction of a modern, supportive, open and innovative continent.
On the other hand, the Year of Creativity and Innovation should encourage a concept of open innovation: innovation which, as well as being based on internal capabilities, incorporates all its possible sources - users, suppliers and networks - and which, going beyond product and technology, includes the intangible and generally manifold aspects leading to value creation.
Similarly, the year should take innovation into all spheres: innovation which reaches all Governments, and here I do not mean only the governments of the Member States, regions or non-State bodies which have plenty to say during the year. I would also ask the Commission to please bear them in mind as well.
Innovation should also extend to all organisations and institutions, whether public or private, profit-making or non-profit-making, and to all aspects of life; in particular it should promote social innovation and innovation in support of environmental sustainability.
on behalf of the IND/DEM Group. - (CS) Mr President, I was elected to the European Parliament in a former communist country. Surprisingly, here in the EU we are once again experiencing those things that we were convinced we had left behind long ago. It is strange case of déjà vu. I lived through the entire communist era in my country, during which our lives were carefully divided into years, months, weeks and days, each dedicated to someone or something. We had the Year of Folk Culture, the Month of the Book, the Month of the Czechoslovak-Soviet Friendship, the Cosmos Week, the Miners' Day. Every time we woke up in the morning, our day, week or month belonged to someone other than us. Our lives went by like one big endless campaign. This campaigning was designed to cover up the lack of freedom, as well as the scarcity of oranges and meat. As members of the European Union we have enough oranges and meat, and yet, the Union is succumbing to the same temptation: to achieve results through campaigning instead of patient and steady work.
How does the European Union intend to whip up more creativity? Creativity is based on invention and talent, on an inspired (or at least a good) idea. We will achieve nothing more than making hundreds of additional new NGOs happy. These NGOs are a strange disease affecting our democracy. Although unelected and unauthorised, they are allowed to draw money from our funds since they act for the greater good, of course. They will happily spend the entire budget for this annual campaign. They will spend taxpayers' money on thousands of leaflets, numerous advertisements, events and seminars. Creativity, however, will be the same one year on. Mr President, I have a suggestion. Instead of the European Year of Creativity and Innovation, let us declare next year to be a year of regular work, free from any campaigning. A campaign-free year: what a relief that will be. Thank you.
Mr President, the overall objective of the European Year 2009 is 'to promote creativity for all as a driver for innovation and as a key factor for the development of personal, occupational, entrepreneurial and social competences through lifelong learning'. But we are always talking of new legislation. An oppugnant state mired in legislation and bureaucracy stifles creativity and entrepreneurship among its people. Belgium, for example, is unlikely ever to produce a Joe Meek or a Richard Branson, and, let's be honest: the Singing Nun was never really on a par with The Beatles or the Rolling Stones.
As the Commission sinks into caducity before becoming lost in caliginosity, the great works of European culture will remain as knitted beacons. Let us not stifle our artistes with any more legislation, and, as the great Ral Donner once lamented: 'You don't know what you've got until you lose it, uh-huh, oh yeah!'
(HU) Mr President, Commissioner, the European Year of Creativity and Innovation is an excellent occasion for drawing the attention of citizens to the Union's activities in the field of education and research, particularly with regard to the Lifelong Learning Programme.
Lifelong learning is an integral part of the Lisbon programme, and its most important goals include the development of a knowledge-based society, increased competitiveness, stimulation of the economy and the creation of jobs.
When we talk about creativity, we are prone to thinking exclusively of scientists, engineers, builders or master craftsmen. However, in addition to economic and technological innovation, the concept of creativity has another, easier interpretation which is perhaps closer to us, namely creativity in the artistic sense.
To a great extent, artists who dazzle us again and again contribute to making our lives complete, whether it be painting, sculpture, literature, song, theatre, graphics, photography, design or even film, which reaches vast masses of people. Artists and the works they create define our quality of life.
The Year of Creativity offers a good opportunity to recognise and appreciate those people who make our immediate environment inhabitable and influence the tastes, value judgments and demands of young Europeans for the better.
I realise that we have a great need of innovative and creative technologies that bring about revolutionary changes. We are dazzled by fabulous cars, miraculous means of communication and the results of innovative, scientific research, but what would life be worth without the beautiful works of art, statues, graphics, textiles or the creative works of music and literature that surround us?
I very much hope that the European Union's programmes will include the ethical and material appreciation of culture, especially the works that contribute to a sense of pride in European identity and as a result of which we can all like being European a little bit more.
Finally, even though I have been speaking about the arts up to now, please allow me to express my hope that the European Institute of Innovation and Technology, which has recently opened in Budapest, will also make an effective contribution to the success of this Year. Thank you for your attention.
(PL) Mr President, growth in consumption as well as growth of resources for economic growth, healthcare and culture in the coming globalisation process depend to an ever increasing extent on the effectiveness of education, on activities to promote people's everyday creativity and innovation, on creating better organisational and financial models for the introduction of innovations and on ideas that increase productivity, improve quality, create jobs, reduce costs and improve competitiveness.
What is important in all of this is the development of education, and this includes statutory education, which should encourage creative thinking. The media too should encourage innovative thinking by showcasing achievements and showing respect for those responsible for those achievements. Innovation in the economy, at different levels of local government, and so on, could unleash a high degree of involvement, providing that administrative barriers are eliminated and there is full social integration, which depends, to a large extent, on politicians.
2009, the Year of Creativity and Innovation, should not be a year of thinking, but a year of concrete and creative activity. The draft directive is a necessary document and the changes put forward do not change its essence. Thank you, Mrs Batzeli, for your report.
(PL) Mr President, creativity and innovation are key factors for knowledge-based economies, and the European economy is certainly one of these. Facing the challenges of globalisation and taking advantage of the opportunities that it presents requires an innovative and creative approach.
Economic activity is only one of the areas where creativity and innovation are important factors for success and where they often provide a decisive competitive advantage. Without them it is difficult to think of products or services that fulfil the growing demands of consumers. For this reason I believe that increased involvement among companies, particularly as regards their experiences in taking advantage of the potential offered by human innovation and creativity, should be given considerable emphasis in European Commission plans.
Creativity and innovation are skills that it is difficult to learn, but they can certainly be supported. Education is very important in stimulating their development. However, this should not be restricted to schools or academic education. What is important is that creativity and innovation should be promoted at every level of education, from different forms of education, throughout one's professional life and on into retirement. When promoting innovation and creativity it is worth taking advantage of experiences gained from existing programmes in education as well as from other initiatives, particularly those with a cross-border dimension.
I believe that announcing 2009 as the European Year of Creativity and Innovation will be effective in helping to raise people's awareness, to spread information about good practice and to stimulate research and creativity and, above all, will stimulate a discussion about policy and the changes that should be initiated so that creativity and innovation gain more support from companies, European institutions and Member States.
(PL) Mr President, it is a rare event indeed for me to say that I agree with everyone who has spoken before me. You have all explained clearly and convincingly why this year is important. Mr Janowski explained this particularly eloquently just a few minutes ago. However, I also agree with those who say that this could be just another of those years that do not have any real results. Therefore, if we do not want to be saying just that in a year or two, then we must prepare some concrete steps.
One concrete step would be to state that we are realising our fundamental priority, which is the Lisbon strategy. I have not heard anyone mention this. This is an incredibly important issue. It is in the Lisbon strategy that we first linked technological and economic issues with artistic issues. If we are to speak of specific steps, then I believe we should do this on two levels.
The first level (I am taking advantage of the fact that Commissioner Figel is with us and that he is in charge of schooling and education) is education. We should analyse the situation in the European Union. Does the matriculation examination in our secondary schools really provide a basis for creative thinking in the young people taking this examination? There has to be a real review of what is happening in Europe. Aesthetic sensitivity on the one hand, and, on the other, mathematical abilities and science - this is what we are lacking. Traditional humanities do not make this possible. The European University Association often speaks of this issue.
One last issue, which is very important. If we are to speak of resources, there is talk of allocating some resources on the level of the European Union. We have to try to create a situation where, at the end of this year, we have some report, some specific data, on the situation in individual Member States, what is missing, how can we make comparisons, because we have never made this type of comparison on the European level, not properly. This will help us with the Lisbon strategy.
(SK) Commissioner Figeľ, I am glad you are present for this debate today as your life experience is similar to mine in many ways.
My own artist's experience allows me to say that devoting European Years to certain themes definitely helps increase public awareness and involvement.
Since present-day Europe must rise to the challenges and opportunities of globalisation by strengthening its creative and innovative capacities, I welcome the Commission's decision to declare 2009 the European Year of Creativity and Innovation.
The motive forces behind innovation are people, their occupational, entrepreneurial and social competences. Consequently, special attention must be paid to lifelong learning. I welcome the proposed measures to promote creativity and a capacity for innovation in all stages of lifelong learning through working life to retirement.
I am convinced that, in order to achieve the 2009 goals that are meant to make Europe benefit from innovation, the set of measures should dovetail with other policies, which should continue beyond the end of the European Year of Creativity and Innovation.
(RO) Declaring 2009 as the European Year of Creativity and Innovation is a firm commitment that we have undertaken. 42% of the businesses working in industry and services within the EU have reported innovative activities. In 2003, 65% of German companies innovated and 312 patents were awarded per 1 million inhabitants, compared to the European average of 128 per 1 million inhabitants. In Romania, one fifth of companies do innovative business. In 2006, European investment in research and innovation amounted to a mere 1.84% of GDP, compared to the 3% target set by the Lisbon Strategy.
Investment in research and innovation did not increase at the same pace as European GDP. I believe that surveys, polls, conferences and information campaigns are not enough. The European year of creativity and innovation must be a year when promises are kept. Promoting creativity needs appropriate support from the Community budget as well as from national budgets. Commissioner, together with us, with the European Parliament and the Member States, you are committing yourself to an increase in creativity and innovation in Europe in 2009.
(RO) We thank all those who made a Central and Eastern-European country celebrate creativity a year earlier, as Budapest is, in fact, the capital of this new European trend of creativity and innovation. Along the same line, we propose that leading universities should have the opportunity to promote European policy by organising special actions in at least one university in each country from the last two waves of enlargement, and experts and specialists should have their say in these actions. We also propose that the top two or three researchers in the countries from the two most recent waves of enlargement should go on a tour of the top five universities and research centres in Europe.
(BG) Mr President, Commissioner, the designation of 2009 as the "European Year of Creativity and Innovation” provides an opportunity to promote cultural, scientific and economic cooperation, the prospects that are opening up for each country to develop its own national programme for encouragement of people's creative potential.
Just as lifelong learning is important, so creativity, which underlies each innovation policy, is decisive for generation of new social value added. This policy shows that we count on and develop human resources, and that they are central. It is important that a direct link should be established between education, culture and science. It is important that institutions should interact for broadening their range. Creativity and innovation apply to all ages. It is also important that adequate resources should be allocated and public support should be enlisted for talent encouragement. Talents evolve, but they need support, because the driving forces in society are precisely the capable and talented creative personalities.
I should like to say many thanks for an interesting discussion that shows interest in innovation and creativity and Parliament's support for this agenda. I noticed that the debate was dominated by Members from the new Member States, which in itself is a plus and perhaps sends a positive signal that Union enlargement means that new themes and realities are viewed both from the perspective of the global world and from the local perspectives.
Richard Florida, an American sociologist, said that the key to an innovative society is the combination of 'three Ts': talent, technology and tolerance. Everyone has a talent to some extent, in a special way, of a different kind. Technology is represented by a computer or a musical instrument, perhaps by a wheelchair, as a means to develop a skill. The third T, tolerance, makes it possible for everyone, including the marginalised and weak, to participate in the processes leading to improvement, social inclusion and new knowledge.
I am glad that we heard about the continuity with 2008 since our aim is to develop, on the basis of cultural diversity and intercultural dialogue, another dimension of the cultural agenda, and that is the creative industry. It helps us to view culture as a creative part of society, not as a consumer, not as 'something, sometimes', but as a permanent part of the economy-creating process. Culture contributes. Culture is not about consumption. If we view culture this way, our creative industries will prosper and bring good jobs and significant economic growth which, in fact, is the same as the Lisbon Strategy. There is no dichotomy (either business or culture) but rather a communion which is of course balanced and reasonable.
Secondly, the transfer of knowledge into practice is very important for the learning process. Our learning is often isolated and fragmented and has little relevance to practical needs. I do not want to talk for too long, just to recap that we had a real thumbs up here for the entrepreneurial sector, for business education, for the responsibility that not only the European Union but also the Member States have to promote and support talent and innovation. All this is interconnected with modernising the education system and with lifelong learning.
I should like to conclude by saying that innovation is not only reflected in end products or new services. Innovation also shows in new approaches, new methods and new mentalities. This is the importance of 2009: to change our perception of the importance of innovation, of the value of talent and creativity. Thank you very much. I will look forward to further cooperation.
Mr President, I think all of us here in Parliament unanimously, and by political agreement, support the view that 2009 should be the Year of Creativity and Innovation. We have tried to shore up our confidence in the success of the 2009 Year programme, and this has been made all the more possible thanks to the co-decision procedure. The European Parliament has asserted that this procedure will be a policy based on interinstitutional agreement, not only in decision-making, but also in terms of the implementation and effectiveness of the programme.
Let me now stress that the Commission must take account of our Members' concerns about the implementation and success of the programme during monitoring and submission of proposals by the national authorities and the parties concerned. This creativity and innovation will indeed be mainstreamed into all the policies. It will also facilitate mobility among artists, the cultural industries, educationalists and teachers.
This calls for a much more extensive audit than in the Year of Intercultural Dialogue, when funding was clear-cut and guaranteed in the annual budget of the European Communities. Taking into account the message given by Commissioner Figeľ and other fellow Members that we should monitor the implementation of the programme, let me point out to this House that intercultural dialogue and the Year of Creativity and Innovation must be the spearhead of our communications policy in view of the European elections. This way we can make a small contribution towards mobilising citizens for entrepreneurship, creativity and culture.
(Applause)
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (PL) Before I became a Member of the European Parliament I had the opportunity to learn about the principles behind the functioning of the educational system and private companies. The experience I gained showed me that Europe needs to develop its creative and innovative skills for both social and economic reasons.
It seems to me that the coming Year of Creativity and Innovation is an excellent opportunity to improve EU competitiveness in the globalised world. Projects relating to the continuing growth of cooperation between Member States in the field of education, exchanges of good practice, as also the Europe of Knowledge and Innovation, are all supported both by the Polish government and the EU authorities. I was delighted to see the consolidation of the idea of the EIT through the establishment of its headquarters in Budapest in June 2008.
To be able to use people's capabilities to the full and to take full advantage of ideas such as the EIT, what is needed is not just a well-developed infrastructure to encourage people's creativity, but also a support system that ensures there are proper working conditions, making it possible to continue personal development. I would like to take advantage of this opportunity to draw your attention to an initiative from Poland, and specifically from Łódź, which is one of the EIT branches. Łódź stands out in Europe by its innovation and exceptional skills in the areas both of modern education and in the concepts introduced into business. Making good use of favourable circumstances, such as the Year of Creativity and Innovation, as well as of the undervalued potential of cities such as Łódź could be of benefit to us all!
in writing. - (HU) Creativity and innovation play an extremely important role in Europe's ability to react effectively to the challenges and opportunities of globalisation. Using knowledge more effectively and developing innovation are core elements of the European economy, so we need to place special emphasis on them. The European Year, which aims to develop creativity and innovation, wants to draw attention to this.
The dynamism of the European economy largely depends on its innovative capacity. Europe must focus its creative and innovative abilities for both social and economic reasons. This is why I feel it is important that the European Year should also talk about practical measures and promoting the development of innovation.
The results of creativity and innovation must become more widely known. For this reason, there is particular demand for initiating information and promotional campaigns, holding events at joint European, Member State, regional and local levels, formulating key messages and making good practices known.
The cluster networks that are recognised as the driving force of innovation must be promoted, as well as the creation of knowledge triangles and forging ahead with different forms of education. In order to promote innovation, Member States must concentrate on the developments achieved in the field of services to support innovation, especially for the purposes of technology transfer, on creating poles and networks of innovation through contact with universities and businesses, on knowledge transfer and on better access to funding.
in writing. - (RO) Diversity is one of the sources of innovation, and the EU's enlargement policy has brought new sources of diversity into Europe, and therefore new sources of innovation. Unfortunately, though, the cost of participation in Erasmus programmes is prohibitive for many students in Romania and Bulgaria, which decreases their level of involvement.
Erasmus was created in 1987 with the aim of providing students with European mobility and the prospects of a better career. Twenty-one years later, not only has the programme attracted 2 million students and 3,100 higher education institutions, it has also made an active contribution to improving the academic life of students by helping them acquire intercultural abilities and self-confidence.
Although this was not one of its overt aims, the Erasmus programme succeeded in making students understand the very essence of the European Union: freedom of movement within this diverse yet united family.
Therefore, in light of the approaching Year of Innovation and Creativity, I believe that the allocation of extra funds to the budget for students coming from recent Member States would lead to increased participation in the programme and consequently to an increase in diversity as a source of innovation and creativity.